In an action to foreclose a mortgage, the defendant Beneficial Homeowner Service Corporation appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered February 19, 1993, which denied its motion to vacate and set aside the foreclosure sale.
Ordered that the order is affirmed, with one bill of costs.
*503The court did not err in refusing to vacate the foreclosure sale (see, Guardian Loan Co. v Early, 47 NY2d 515; Glenville & 110 Corp. v Tortora, 137 AD2d 654; Weil v Cerrato, 129 Misc 2d 1105). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.